DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 12-17 are pending and claims 1-11 are canceled according to preliminary claim amendment filed on 04/19/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. US11006298B2 in view of Khoryaev et al. US 20200275458 A1, hereinafter Khoryaev with priority to U.S. Provisional Patent Application Ser. No. 62,475,690, filed Mar. 23, 2017, hereinafter Khoryaev’690, and to U.S. Provisional Patent Application Ser. No. 62,476,147, filed Mar. 24, 2017, hereinafter Khoryaev’147.

Current application claims 12 and 15 (similarly claim 17)
Pat’298 claims 1 and 2 (similarly claim 8)
12. A method for performing a vehicle to X (V2X) communication based on a short transmission time interval (S-TTI) shorter than a legacy transmission time interval (L-TTI) in a wireless communication system, the method performed by a V2X User Equipment (UE) and comprising:
measuring a channel busy ratio (CBR) or a channel occupancy ratio (CR) for the V2X communication based on the S-TTI; and
performing the V2X communication based on the S-TTI and either the measured CBR or the measured CR,
wherein the S-TTI has a variable length,
wherein the L-TTI corresponds to a plurality of the S-TTIs,
wherein, when the V2X UE measures the CBR or the CR, the measurement is performed in a subchannel unit based on the S-TTI and a duration of the measurement is determined in S-TTI units, and
wherein the V2X UE performs the V2X communication on a resource pool on which only V2X communications based on the S-TTI are existed.
15. The method of claim 12, wherein, when the S-TTI on a timing of subtracting a minimum processing time from the S-TTI for the V2X UE to perform a transmission corresponds to a Wth S-TTI in the L-TTI having index Z value, the V2X UE measures the CBR in the subchannel unit based on the S-TTI from a timing of subtracting 100 S-TTI lengths from the Wth S-TTI in the L-TTI having index Z value to a timing of subtracting 1 S-TTI length from the Wth S-TTI in the L-TTI having index Z value,
wherein the Z is an integer of 0 or more, and
wherein the W is a positive integer.


1. A method for performing a V2X communication based on a short transmission time interval (S-TTI) relatively shorter than a legacy transmission time interval (L-TTI) in a wireless communication system, the method performed by a vehicle-to-X (V2X) User Equipment (UE) comprising:
measuring a channel busy ratio (CBR) or a channel occupancy ratio (CR) for the V2X communication based on S-TTI; and
performing the V2X communication based on S-TTI based on the measured CBR or the measured CR,
wherein the S-TTI has a variable length,
wherein when the V2X UE measures the CBR or the CR, the measurement is performed in a subchannel unit based on the S-TTI and a duration of the measurement is determined in the S-TTI unit,
wherein when the S-TTI on a timing of subtracting a minimum processing time from the S-TTI for the V2X UE to perform a transmission corresponds to a Wth S-TTI in the L-TTI having index Z value, the V2X UE measures the CBR in a subchannel unit based on the S-TTI from a timing of subtracting 100 S-TTI lengths from the Wth S-TTI in the L-TTI having index Z value to a timing of subtracting 1 S-TTI length from the Wth S-TTI in the L-TTI having index Z value,
wherein the Z is an integer of 0 or more, and
wherein the W is a positive integer. 

2. The method of claim 1, wherein the L-TTI corresponds to a plurality of the S-TTIs.

It is noted that Pat’298 does not explicitly disclose: wherein the V2X UE performs the V2X communication on a resource pool on which only V2X communications based on the S-TTI are existed.

Khoryaev from the same or similar fields of endeavor teaches the use of: wherein the V2X UE performs the V2X communication on a resource pool on which only V2X communications based on the S-TTI are existed. (Khoryaev: para. [0094-095] At operation 805, the UE 102 may receive one or more control messages that indicate an allocation of a resource pool for V2V sidelink transmissions. Para. [0095] the one or more control messages may include information related to the allocation of the resource pool for V2V sidelink transmissions. Such information may be related to one or more of transmission time intervals (TTIs), short TTIs). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Khoryaev in the method of Pat’298. One of ordinary skill in the art would be motivated to do so for usage of the short TTI transmission may enable support of V2X use cases based at least partly on LTE V2V design and specification (Khoryaev: para. [0139]).
13. The method of claim 12, wherein, when the S-TTI is a basic resource unit, the L-TTI is a combination of K basic resource units, and
wherein the K is a positive integer.
3. The method of claim 2, when the S-TTI is a basic resource unit, wherein the L-TTI is a combination of K basic resource units, and
wherein the K is a positive integer.
14. The method of claim 12, wherein, when the L-TTI is a basic resource unit, the S-TTI is a division of the basic resource unit divided into X, and
wherein the X is a positive integer.
4. The method of claim 2, when the L-TTI is a basic resource unit, wherein the S-TTI is a division of the basic resource unit divided into X, and
wherein the X is a positive integer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. US 20200275458 A1, hereinafter Khoryaev with priority to U.S. Provisional Patent Application Ser. No. 62,475,690, filed Mar. 23, 2017, hereinafter Khoryaev’690, and to U.S. Provisional Patent Application Ser. No. 62,476,147, filed Mar. 24, 2017, hereinafter Khoryaev’147 in view of Li et al. US 20200015176 A1, hereinafter Li with priority CN201710184583.1filed on 2017-03-24, hereinafter Li’583.
Regarding claims 12 and 17, Khoryaev teaches a method and a vehicle-to-X (V2X) User Equipment (UE) for performing a V2X communication based on a short transmission time interval (S-TTI) relatively shorter than a legacy transmission time interval (L-TTI) in a wireless communication system (Khoryaev: para. [0138-0141]), the method performed by a vehicle-to-X (V2X) User Equipment (UE) comprising:
a transceiver for transmitting and receiving a radio signal (Khoryaev: para. [0075] transceiver); and
a processor operating with being combined with the  transceiver (Khoryaev: para. [0074] processor), wherein the processor is configured to perform:
measuring a channel busy ratio (CBR) or a channel occupancy ratio (CR) for the V2X communication (Khoryaev: para. [0101-0104] and Fig. 8 step  810, the UE 102 may determine one or more signal quality or sensing measurements include channel busy ratio (CBR), and para. [0221 & 0230] channel occupancy ratio estimation interval may be configured per pool or derived from the actual sensing window duration; Khoryaev’690: page 5 last bullet, and page 11); and
performing the V2X communication based on S-TTI based on the measured CBR or the measured CR (Khoryaev: para. [0101-0104] and Fig. 8 step  815 UE 102 may select the short TTI for the V2V sidelink transmission based at least partly on the signal quality measurements for the plurality of short TTIs; Khoryaev’147: page 7 first bullet),
wherein the S-TTI has a variable length (Khoryaev: para. [0166-0167] the options include slot and sub - slot level S - TTI physical structures of different sizes for SPSCCH and SPSSCH channels; Khoryaev’147: page 19 lines 1-2).
wherein the L-TTI corresponds to a plurality of the S-TTIs (Khoryaev: para. [0105] one or more short TTIs may occur within a legacy TTI. One or more short TTIs may be within a legacy TTI. A legacy may include multiple short TTIs; or, Li: [0150] one lTTI is divided into M sTTIs; Li’583: page 7 lines 15-16),
wherein, when the V2X UE measures the CBR or the CR (Khoryaev: para. [0101-0104] and Fig. 8 step  810, the UE 102 may determine one or more signal quality or sensing measurements include channel busy ratio (CBR), and para. [0221 & 0230] channel occupancy ratio estimation interval may be configured per pool or derived from the actual sensing window duration; Khoryaev’690: page 5 last bullet, and page 11), the measurement is performed in a subchannel unit based on the S-TTI (Khoryaev: para. [0194] sensing and resource selection, for transmission of sidelink shared and control channel based on either S-TTI or L-TTI resource allocations; Khoryaev’690: page 37 lines 15-16; or, Li: para. [0159 & 0162] The UE needs to sense the SA of the sTTI), and a duration of the measurement is determined in the S-TTI unit (Li: para. [0151] time unit (TU)s are ordered by the UE adopting the sTTI; Li’583: page 13 lines 21-26), and 
wherein the V2X UE performs the V2X communication on a resource pool on which only V2X communications based on the S-TTI are existed (Khoryaev: para. [0094-095] At operation 805, the UE 102 may receive one or more control messages that indicate an allocation of a resource pool for V2V sidelink transmissions. Para. [0095] the one or more control messages may include information related to the allocation of the resource pool for V2V sidelink transmissions. Such information may be related to one or more of transmission time intervals (TTIs), short TTIs).
It is noted that Khoryaev does not explicitly disclose: measuring a channel for the V2X communication based on S-TTI.
However, Li from the same or similar fields of endeavor teaches the use of: measuring a channel for the V2X communication based on S-TTI (Li: para. [0050] sensing window based on transmission time intervals (TTIs) with different lengths in a resource pool, and para. [0159 & 0162] The UE needs to sense the SA of the sTTI; Li’583: page 7 last paragraph). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Li in the method of Khoryaev. One of ordinary skill in the art would be motivated to do so for allows the conflict between UEs adopting TTIs with different lengths can be avoided as possible, the resource utilization can be improved, and transmission performance of TTIs with different lengths can be ensured (Li: para. [0053]).
Regarding claim 13, Khoryaev and Li teach the method of claim 2, when the S-TTI is a basic resource unit, wherein the L-TTI is a combination of K basic resource units, and wherein the K is a positive integer (Khoryaev: para. [0105] one or more short TTIs may occur within a legacy TTI. One or more short TTIs may be within a legacy TTI. A legacy may include multiple short TTIs; or, Li: [0150] one lTTI is divided into M sTTIs; Li’583: page 7 lines 15-30).

Regarding claim 14, Khoryaev and Li teach the method of claim 2, when the L-TTI is a basic resource unit, wherein the S-TTI is a division of the basic resource unit divided into X, and wherein the X is a positive integer (Khoryaev: para. [0105] a legacy TTI may be divided to include multiple short TTIs; or, Li: [0150] one lTTI is divided into M sTTIs; Li’583: page 7 lines 15-30).
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Bagheri et al. US 20170303302 A1 [0070] teaches RRC reconfiguration may be avoided and/or reduced in the event of an s-TTI length change (e.g., from 2 symbol TTI to 0.5 ms TTI). For example, if a remote unit 102 is configured with an SPS corresponding to a 2 symbol TTI and the s-TTI length is changed to 0.5 ms, RRC reconfiguration may be avoided and/or reduced if the SPS configuration is a function of TTI length, and only the TTI length changes in the SPS formula.
Bai et al. 2015/156662 in para. [0019] teaches network state information may include at least one of a packet error rate, a channel busy ratio, and a vehicle density.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468